EXHIBIT 10.35

 

 

--------------------------------------------------------------------------------

(Space above reserved for Recorder of Deeds certification)

 

Title of Document:    DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY
AGREEMENT AND FIXTURE FILING Date of Document:    December 1, 2005 Grantor:   
WINCUP HOLDINGS, INC., a Delaware corporation Grantor Mailing Address:   

c/o Radnor Holdings Corporation

Radnor Financial Center

150 Radnor Chester Road

Building A, Suite 300

Radnor, PA 19087

Grantee/Beneficiary:    TENNENBAUM CAPITAL PARTNERS, LLC, a limited liability
company, in its capacity as collateral agent Grantee Mailing Address:    2951
28th Street, Suite 1000, Santa Monica, CA 90405 Legal Description:    See
Schedule A at the end of the attached Deed of Trust, Assignment of Leases and
Rents, Security Agreement and Fixture Filing Reference Book and Page(s):    Not
Applicable



--------------------------------------------------------------------------------

THIS DOCUMENT WAS PREPARED

BY AND WHEN RECORDED, RETURN

BY MAIL TO:

Erika K. Del Duca, Esq.

Milbank, Tweed, Hadley & McCloy LLP

1 Chase Manhattan Plaza

New York, NY 10005-1413

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS,

SECURITY AGREEMENT AND FIXTURE FILING

DEED OF TRUST, ASSIGNMENT OF LEASES AND RENTS, SECURITY AGREEMENT AND FIXTURE
FILING dated December 1, 2005 (together with any amendments or modifications
hereto in effect from time to time, the “Deed of Trust”), by WINCUP HOLDINGS,
INC., a Delaware corporation, having an address c/o Radnor Holdings Corporation,
Radnor Financial Center, 150 Radnor Chester Road, Building A, Suite 300, Radnor,
Pennsylvania 19087 (“Grantor”) in favor of MID-WEST TITLE COMPANY, a Missouri
corporation, having an address at 1908 Main Street, Higginsville, Missouri 64037
(the “Trustee”) for the benefit of TENNENBAUM CAPITAL PARTNERS, LLC, having an
address of 2951 28th Street, Suite 1000, Santa Monica, CA 90405, in its capacity
as collateral agent (together with its successors and assigns in such capacity,
“Beneficiary”).

WITNESSETH:

WHEREAS, the Lenders (as defined in the Credit Agreement (as defined below))
have extended, at the request of Radnor Holdings Corporation (the “Company”),
$92,600,000 aggregate principal amount of Tranche A Loans (the “Tranche A
Loans”) and $2,400,000 aggregate principal amount of Tranche B Loans (the
“Tranche B Loans”)(the Tranche A Loans and the Tranche B Loans are collectively
referred herein as, the “Loans”); the total aggregate principal amount of the
Loans not exceeding ninety-five million dollars ($95,000,000) and which Loans
are evidenced by the Tranche A Notes executed by the Company (the “Tranche A
Notes”) and Tranche B Notes executed by the Company (the “Tranche B Notes”)
pursuant to that certain Credit Agreement, of even date herewith (the “Credit
Agreement”), between the Company, the Company’s subsidiaries that provide
guarantees under the Credit Agreement (the “Guarantors”), the Lenders and
Tennenbaum Capital Partners, LLC, as agent and collateral agent;

WHEREAS, the Company, the Guarantors, and Beneficiary, as collateral agent, have
entered into that certain Tranche A Security Agreement (the “Tranche A Security
Agreement”) dated as of the date hereof pursuant to which the Company and the
Guarantors have granted a security interest in, and undertaken obligations with
respect to, certain collateral and other property described therein;

WHEREAS, Grantor is the owner of fee simple title to certain tract of land
located at 313 East Fifteenth Street, in the City of Higginsville, County of
Lafayette, State of Missouri, as more particularly described in Schedule “A”
attached hereto and made a part hereof (the “Real Estate”);

 

Page 1



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Credit Agreement, the Guarantors have unconditionally
guaranteed the repayment of the indebtedness evidenced and represented by the
Tranche A Notes, as well as the payment, performance, observance and discharge
by the Company of all obligations, covenants, conditions and agreements made by
the Company to, with, in favor of and for the benefit of Beneficiary or any of
the Tranche A Lenders (as defined in the Credit Agreement) under the Credit
Agreement and the Other Documents (as defined below);

WHEREAS, Beneficiary and the Tranche A Lenders, as a condition precedent to the
transactions contemplated by the Credit Agreement, have required that Grantor
execute and deliver this Deed of Trust for the benefit of Beneficiary; and

WHEREAS, Grantor is one of the Guarantors and Grantor will directly and
substantially benefit from the transactions contemplated by the Credit
Agreement.

GRANTING CLAUSES

NOW, THEREFORE, to secure (i) the payment or performance and discharge of all
sums due under this Deed of Trust; (ii) the payment or performance and discharge
of all terms, conditions and covenants, including the Secured Obligations, set
forth in the Credit Agreement and the Other Documents, other than the payment of
principal, prepayment premium, if any, and interest on, the Tranche B Loans and
the performance of the Guarantors with respect thereto; and (iii) the payment or
performance and discharge of all other obligations or indebtedness of Grantor,
the Company, or the other Guarantors to Beneficiary or Tranche A Lenders of
whatever kind or character and whenever borrowed or incurred under the Credit
Agreement or the Other Documents, including without limitation, principal,
interest, prepayment premium, if any, (as the same may vary in accordance with
the terms of the Credit Agreement) on the Tranche A Loans (but excluding the
payment of principal, prepayment premium, if any, and interest on, the Tranche B
Loans), fees, late charges and expenses, including attorneys’ fees
(subsections (i), (ii) and (iii) collectively, the “Liabilities”), Grantor DOES
HEREBY GRANT, BARGAIN, SELL, CONVEY, CONFIRM, TRANSFER, ASSIGN and SET OVER to
Trustee, with GENERAL WARRANTY, the following (collectively, the “Property”):

(A) The Real Estate;

(B) Any and all buildings and improvements now or hereafter erected on, under or
over the Real Estate (the “Improvements”);

(C) Any and all fixtures, machinery, equipment and other articles of real,
personal or mixed property, belonging to Grantor, at any time now or hereafter
installed in, attached to or situated in or upon the Real Estate, or the
Improvements, or used or intended to be used in connection with the Real Estate,
or in the operation of the Improvements, plant, business or dwelling situate
thereon, whether or not such real, personal or mixed property is or shall be
affixed thereto, and all replacements, substitutions and proceeds of the
foregoing (all of the foregoing herein called the “Service Equipment”),
including without limitation: (i) all appliances, furniture and furnishings; all
articles of interior decoration, floor, wall and window coverings; all office,
restaurant, bar, kitchen and laundry fixtures, utensils, appliances and
equipment; all supplies, tools and accessories; all storm and screen windows,
shutters, doors, decorations, awnings, shades, blinds, signs, trees, shrubbery
and other plantings; (ii) all building service fixtures, machinery and equipment
of any kind whatsoever; all lighting, heating, ventilating, air conditioning,
refrigerating, sprinkling, plumbing, security, irrigating, cleaning,
incinerating, waste

 

Page 2



--------------------------------------------------------------------------------

disposal, communications, alarm, fire prevention and extinguishing systems,
fixtures, apparatus, machinery and equipment; all elevators, escalators, lifts,
cranes, hoists and platforms; all pipes, conduits, pumps, boilers, tanks,
motors, engines, furnaces and compressors; all dynamos, transformers and
generators; (iii) all building materials, building machinery and building
equipment delivered on site to the Real Estate during the course of, or in
connection with any construction or repair or renovation of the Improvements;
(iv) all parts, fittings, accessories, accessions, substitutions and
replacements therefor and thereof; and (v) all files, books, ledgers, reports
and records relating to any of the foregoing;

(D) Any and all leases, subleases, tenancies, licenses, occupancy agreements or
agreements to lease all or any portion of the Real Estate, Improvements, Service
Equipment or all or any other portion of the Property and all extensions,
renewals, amendments, modifications and replacements thereof, and any options,
rights of first refusal or guarantees relating thereto (collectively, the
“Leases”); all rents, income, receipts, revenues, security deposits, escrow
accounts, reserves, issues, profits, awards and payments of any kind payable
under the Leases or otherwise arising from the Real Estate, Improvements,
Service Equipment or all or any other portion of the Property including, without
limitation, minimum rents, additional rents, percentage rents, parking,
maintenance and deficiency rents (collectively, the “Rents”); all of the
following personal property to the extent assignable (collectively referred to
as the “Contracts”): all accounts, general intangibles and contract rights
(including any right to payment thereunder, whether or not earned by
performance) of any nature relating to the Real Estate, Improvements, Service
Equipment or all or any other portion of the Property or the use, occupancy,
maintenance, construction, repair or operation thereof; all management
agreements, franchise agreements, utility agreements and deposits, building
service contracts, maintenance contracts, construction contracts and architect’s
agreements; all maps, plans, surveys and specifications; all warranties and
guaranties; all permits, licenses and approvals; and all insurance policies,
books of account and other documents, of whatever kind or character, relating to
the use, construction upon, occupancy, leasing, sale or operation of the Real
Estate, Improvements, Service Equipment or all or any other portion of the
Property;

(E) Any and all estates, rights, tenements, hereditaments, privileges,
easements, reversions, remainders and appurtenances of any kind benefiting or
appurtenant to the Real Estate, Improvements or all or any other portion of the
Property; all means of access to and from the Real Estate, Improvements or all
or any other portion of the Property, whether public or private; all streets,
alleys, passages, ways, water courses, water and mineral rights relating to the
Real Estate, Improvements or all or any other portion of the Property; all
rights of Grantor as declarant or unit owner under any declaration of
condominium or association applicable to the Real Estate, Improvements or all or
any other portion of the Property including, without limitation, all development
rights and special declarant rights; and all other claims or demands of Grantor,
either at law or in equity, in possession or expectancy of, in, or to the Real
Estate, Improvements or all or any other portion of the Property (all of the
foregoing described in this subsection E herein called the “Appurtenances”); and

(F) Any and all “proceeds” of any of the above-described Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
which term “proceeds” shall have the meaning given to it in the Uniform
Commercial Code, as amended, (the “Code”) of the State in which the Real Estate
is located (collectively, the “Proceeds”) and shall additionally include
whatever is received upon the use, lease, sale, exchange, transfer, collection
or other utilization or any disposition or conversion of any of the Real Estate,
Improvements, Service Equipment, Leases, Rents, Contracts and Appurtenances,
voluntary or involuntary, whether cash or non-cash, including, subject to the
terms of this

 

Page 3



--------------------------------------------------------------------------------

Deed of Trust, proceeds of insurance and condemnation awards, rental or lease
payments, accounts, chattel paper, instruments, documents, contract rights,
general intangibles, equipment and inventory.

TO HAVE AND TO HOLD the above granted and conveyed Property unto and to the
proper use and benefit of Trustee, its successors and assigns, in trust,
forever, hereby expressly waiving and releasing any and all right, benefit,
privilege, advantage or exemption under and by virtue of any and all statutes
and laws of the State or other jurisdiction in which the Property is located
providing for the exemption of homesteads from sale on execution or otherwise,
to secure the payment of the Liabilities.

IN TRUST, WITH THE POWER OF SALE, to secure performance of and payment to
Beneficiary of the Liabilities at the time and in the manner provided for its
payment in the Credit Agreement and in this Deed of Trust.

PROVIDED, HOWEVER, these presents are upon the express condition that, if
Grantor shall well and truly perform and pay to Beneficiary the Liabilities at
the time and in the manner provided in the Credit Agreement, this Deed of Trust
and the Other Documents, and shall well and truly perform the Liabilities as set
forth in the Credit Agreement, this Deed of Trust and the Other Documents and
shall well and truly abide by and comply with each and every covenant and
condition set forth herein and in the Credit Agreement and the Other Documents,
these presents and the estate hereby granted shall cease, terminate and be void;
provided, however, that any obligation of Grantor to indemnify and hold harmless
Beneficiary pursuant to the Credit Agreement, this Deed of Trust and/or the
Other Documents, to the extent specified herein or therein to survive, and any
other obligation that is specifically agreed to survive such full repayment,
performance and release and shall survive any such payment, performance or
release.

All capitalized terms not otherwise defined herein shall have the meaning
ascribed to them in the Tranche A Security Agreement. To the extent of any
inconsistency between the terms hereof and the terms of the Tranche A Security
Agreement, the terms of the Tranche A Security Agreement shall control, except
that with respect to the remedies of a Trustee under the law of the State of
Missouri, the terms of this Deed of Trust shall govern; provided, however, that
Grantor and Trustee expressly agree that no conflict shall be deemed to exist
where one document imposes a stricter obligation than another, so long as
compliance with the stricter obligation does not make compliance with the less
strict obligation impossible. This Deed of Trust, the Tranche A Security
Agreement, the other Collateral Documents (as defined in the Credit Agreement)
and any other instrument given to evidence or further secure the payment and
performance of any of the Liabilities are sometimes hereinafter collectively
referred to as the “Other Documents”.

The present principal amount of the Liabilities secured hereby is $92,600,000;
the maximum principal amount, including present and future Liabilities, which
may be secured hereby at any one time is $92,600,000, plus interest, plus
prepayment premium, if any, plus any disbursements and taxes and insurance on
the Property and any other sums advanced in accordance with the terms hereof or
the Credit Agreement or any of the Other Documents to protect the security of
this Deed of Trust, the Credit Agreement or any of the Other Documents, plus
interest on such disbursements and advances at the rates set forth in the Credit
Agreement (the “Secured Amount”). For purposes of this Deed of Trust, so long as
the aggregate principal balance of the Liabilities outstanding equals or exceeds
the Secured Amount, the amount of the Liabilities secured by this Deed of Trust
shall at all times equal only the Secured Amount. The Secured Amount shall be
reduced only by the last and final sums that are repaid with respect to the
Liabilities so as to make the aggregate principal balance of the Liabilities
equal to an

 

Page 4



--------------------------------------------------------------------------------

amount less than the Secured Amount, and shall not be reduced by any intervening
repayments of the Liabilities. The parties acknowledge and agree that this Deed
of Trust does not secure the Tranche B Loans as evidenced by the Tranche B Notes
or the obligations of the Guarantors under the Credit Agreement with respect to
the Tranche B Loans.

AND Grantor covenants and agrees with and represents to Trustee as follows:

1. FUTURE ADVANCES; PROTECTION OF PROPERTY. This Deed of Trust is governed by
Section 443.055, RSMo. (2000). In accordance with Section 443.055, RSMo. (2000),
this Deed of Trust shall secure any additional loans as well as any and all
present or future advances and re-advances under the Credit Agreement or any
other Liabilities made by Beneficiary or any Tranche A Lender to or for the
benefit of Grantor, the Company, the other Guarantors or the Property,
including, without limitation: (a) principal, interest, late charges, fees and
other amounts due under the Credit Agreement, the Other Documents or this Deed
of Trust; (b) all advances by Beneficiary to Grantor or any other person to pay
costs of erection, construction, alteration, repair, restoration, maintenance
and completion of any Improvements; (c) all advances made or costs incurred by
Beneficiary for the payment of real estate taxes, assessments or other
governmental charges, maintenance charges, insurance premiums, appraisal
charges, environmental inspection, audit, testing or compliance costs, and costs
incurred by Beneficiary for the enforcement and protection of the Property or
the lien of this Deed of Trust; and (d) all legal fees, costs and other expenses
incurred by Beneficiary and/or Trustee by reason of any default or otherwise in
connection with the Liabilities. Grantor agrees that if, at any time during the
term of this Deed of Trust or following a foreclosure hereof (whether before or
after the entry of a judgment of foreclosure), Grantor fails to perform or
observe any covenant or obligation under this Deed of Trust including, without
limitation, payment of any of the foregoing, Trustee may (but shall not be
obligated to) take such steps as are reasonably necessary to remedy any such
nonperformance or nonobservance and provide payment thereof. All amounts
advanced by Trustee or Beneficiary shall be added to the amount secured by this
Deed of Trust (and, if advanced after the entry of a judgment of foreclosure, by
such judgment of foreclosure), and shall be due and payable on demand, together
with interest at the rate borne by the Tranche A Loans, such interest to be
calculated from the date of such advance to the date of repayment thereof.

2. REPRESENTATIONS, WARRANTIES AND COVENANTS.

2.1. Payment and Performance. Grantor shall (a) pay all sums required to be paid
by Grantor under the Credit Agreement and the Other Documents, in accordance
with their stated terms and conditions; (b) perform and comply with all terms,
conditions and covenants set forth in the Credit Agreement and each of the Other
Documents by which Grantor is bound; and (c) perform and comply with all of
Grantor’s obligations and duties as landlord under any Leases.

2.2. Seisin and Warranty. Grantor hereby warrants that (a) Grantor is seized of
an indefeasible estate in fee simple in, and warrants the title to, the Real
Estate and the Improvements subject only to those exceptions more particularly
described in the title pro forma File No. 10779648 issued by Commonwealth Land
Title Insurance Company and accepted by Beneficiary in connection with this
transaction (the “Permitted Exceptions”); (b) Grantor has the right, full power
and lawful authority to warrant, grant, bargain, sell, convey, transfer, assign
and set over the same to Trustee in the manner and form set forth herein ; and
(c) this Deed of Trust is a valid and enforceable first lien on the Property.
Grantor hereby covenants that Grantor shall (a) preserve such title and the
validity and priority of the lien of this Deed of Trust and shall forever
warrant and defend the same, subject to the Permitted

 

Page 5



--------------------------------------------------------------------------------

Exceptions, to Trustee against all lawful claims whatsoever; and (b) execute,
acknowledge and deliver all such further documents or assurances as may at any
time hereafter be required by Deed of Trust to protect fully the lien of this
Deed of Trust.

2.3. Insurance.

(a) Grantor shall obtain and maintain at all times throughout the term of this
Deed of Trust the following insurance: (i) insurance in accordance with the
terms of the Credit Agreement; (ii) “All-Risk” fire and extended coverage hazard
insurance (non-reporting Commercial Property Policy with Special Cause of Loss
form) covering the Property in an aggregate amount not less than 100% of the
agreed upon full insurable replacement value of the tangible Property, including
coverage for loss of rents or business interruption and excluding roads,
foundations, parking areas, walkways and like improvements to the extent
customarily excluded from policies being issued by insurers of similarly
situated properties; (iii) during the course of any construction,
reconstruction, remodeling or repair of any Improvements, builders’ all-risk
extended coverage insurance (non-reporting Completed Value with Special Cause of
Loss form) in amounts based upon the completed replacement value of the
Improvements (excluding roads, foundations, parking areas, paths, walkways and
like improvements) and endorsed to provide that occupancy by any person shall
not void such coverage; and (iv) if the Improvements are required to be insured
pursuant to the National Flood Insurance Reform Act of 1994, and the regulations
promulgated thereunder, flood insurance in an amount at least equal to the
lesser of the agreed upon full insurable replacement value of the Improvements
or the maximum limit of coverage available.

(b) Each insurance policy required under this Section shall: (i) be written by
an insurance company authorized or licensed to do business in the state within
which the Real Estate is located having an Alfred M. Best Company, Inc. rating
of “A-” or higher and a financial size category of not less than IX; (ii) be for
terms of a least one year, with premium prepaid; (iii) be subject to the
reasonable approval of Beneficiary as to insurance companies, amounts, content,
forms of policies and expiration dates; and (iv) name Beneficiary, Trustee,
their successors and assigns: (1) as additional insureds under all liability
insurance policies, and (2) as the first mortgagee, under a standard
non-contributory mortgagee clause, on all property insurance policies and all
loss of rents or loss of business income insurance policies.

(c) Grantor further agrees that each insurance policy: (i) shall provide at
least thirty (30) days’ prior written notice to Beneficiary prior to any policy
reduction or cancellation for any reason; (ii) shall contain an endorsement or
agreement by the insurer that any loss shall be payable to Beneficiary in
accordance with the terms of such policy notwithstanding any act or negligence
of Grantor which might otherwise result in forfeiture of such insurance;
(iii) shall waive all rights of setoff, counterclaim, deduction or subrogation
against Grantor; and (iv) shall exclude Beneficiary from the operation of any
coinsurance clause.

(d) On or before the date hereof, Grantor will deliver to Beneficiary
certificates of insurance reasonably satisfactory to Beneficiary evidencing the
existence of all insurance required to be maintained by Grantor hereunder
setting forth the respective coverages, limits of liability, carrier, policy
number and period of coverage and showing that such insurance will remain in
effect through the December 31 falling at least six months after the date
hereof, subject only to the payment of premiums as they become due, together
with an Officers Certificate stating that such insurance complies with the
provisions hereof. At least thirty (30) days prior to the expiration of any
insurance policy, Grantor shall

 

Page 6



--------------------------------------------------------------------------------

furnish evidence satisfactory to Beneficiary that such policy has been renewed
or replaced or is no longer required. Nothing in this Section 2.3 shall be
deemed to limit in any respect the obligations of the Grantor under any
applicable provision of the Tranche A Security Agreement.

2.4. Transfer of Title. Except as expressly provided in the Credit Agreement,
without the prior written consent of Beneficiary in each instance, Grantor shall
not cause or permit any transfer of the Property or any part thereof, whether
voluntarily, involuntarily (other than by reason of condemnation) or by
operation of law, nor shall Grantor enter into any agreement or transaction to
transfer, or accomplish in form or substance a transfer, of the Property. A
“transfer” of the Property includes: (a) the direct or indirect sale, transfer
or conveyance of the Property or any portion thereof or interest therein;
(b) the execution of an installment sale contract or similar instrument
affecting all or any portion of the Property; (c) if Grantor, or any general
partner or member of Grantor, is a corporation, partnership, limited liability
company or other business entity, the transfer (whether in one transaction or a
series of transactions) of any stock, partnership, limited liability company or
other ownership interests in such corporation, partnership, limited liability
company or entity other than the transfer of any such interest between or among
the members of Grantor, or to the estate of its current owner, upon the death of
such owner; (d) if Grantor, or any general partner or member of Grantor, is a
corporation, the creation or issuance of new stock by which an aggregate of more
than 10% of such corporation’s stock shall be vested in a party or parties who
are not now stockholders; and (e) an agreement by Grantor leasing all or a
substantial part of the Property for other than actual occupancy by a space
tenant thereunder or a sale, assignment or other transfer of or the grant of a
security interest in and to any Leases.

2.5. No Encumbrances. Except as permitted in the Credit Agreement and for the
Permitted Exceptions, Grantor shall not create or permit to exist any mortgage,
deed of trust, pledge, lien, security interest (including, without limitation, a
purchase money security interest), encumbrance, attachment, levy, distraint or
other judicial process on or against the Property or any part thereof
(including, without limitation, fixtures and other personalty), whether superior
or inferior to the lien of this Deed of Trust.

2.6. Removal of Fixtures. Except as permitted in the Credit Agreement or the
Tranche A Security Agreement, Grantor shall not remove or permit to be removed
from the Real Estate any fixtures presently or in the future owned by Grantor as
the term “fixtures” is defined by the law of the state where the Property is
located (unless such fixtures have been replaced with similar fixtures of equal
or greater utility and value).

2.7. Compliance with Applicable Laws. Grantor agrees to observe, conform and
comply, and to cause its tenants to observe, conform and comply in all material
respects with all applicable federal, state, county, municipal and other
governmental or quasi-governmental laws, rules, regulations, ordinances, codes,
requirements, covenants, conditions, orders, licenses, permits, approvals and
restrictions, including without limitation, Environmental Laws (as defined
below) and the Americans with Disabilities Act of 1990 (collectively, the “Legal
Requirements”), now or hereafter affecting all or any part of the Property, its
occupancy or the business or operations now or hereafter conducted thereon and
the personalty contained therein, within such time as required by such Legal
Requirements to the extent the non-observance, non-conformance or non-compliance
with the Legal Requirements could have a Material Adverse Effect. Grantor
represents and warrants that the Property currently is in compliance in all
material respects with all Legal Requirements applicable to the Property.

 

Page 7



--------------------------------------------------------------------------------

2.8. Damage, Destruction and Condemnation.

(a) If all or any part of the Property shall be damaged or destroyed, or if
title to or the temporary use of the whole or any part of the Property shall be
taken or condemned by a competent authority for any public or quasi-public use
or purpose, subject to the terms of the Credit Agreement, there shall be no
abatement or reduction in the amounts payable by Grantor under the Credit
Agreement and Grantor shall continue to be obligated to make such payments.

(b) If all or any part of the Property is partially or totally damaged or
destroyed, Grantor shall give prompt notice thereof to Beneficiary, and
Beneficiary may make proof of loss if not made promptly by Grantor. Grantor
hereby authorizes and directs any affected insurance company to make payment in
excess of $500,000 under such insurance, including return of unearned premiums,
to Beneficiary instead of to Grantor and Beneficiary jointly, and Grantor
appoints Beneficiary as Grantor’s attorney-in-fact to endorse any draft thereof,
which appointment, being for security, is coupled with an interest and
irrevocable. Beneficiary is hereby authorized and empowered by Grantor to
settle, adjust or compromise, any claim for loss, damage or destruction to the
Property if Grantor does not promptly settle, adjust or compromise such claim.
Grantor shall pay all costs of collection of insurance proceeds payable on
account of such damage or destruction. Grantor shall have no claim against the
insurance proceeds, or be entitled to any portion thereof, and all rights to the
insurance proceeds are hereby assigned to Beneficiary as security for payment of
the Liabilities. Beneficiary and Grantor shall pay or apply all or any part of
the insurance proceeds in accordance with the terms of the Credit Agreement.

(c) Promptly upon obtaining knowledge of the institution of any proceeding for
the condemnation of all or any part of the Property, Grantor shall give notice
to Beneficiary. Grantor shall, at its sole cost and expense, diligently
prosecute any such proceeding and shall consult with Beneficiary, its attorneys
and experts, and shall cooperate with it in the defense of any such proceeding.
Beneficiary may participate in any such proceeding and Grantor shall from time
to time deliver to Beneficiary all instruments requested by it to permit such
participation. Grantor shall not, without Beneficiary’s prior written consent in
accordance with the Credit Agreement, enter into any agreement (i) for the
taking or conveyance in lieu thereof of all or any part of the Property, or
(ii) to compromise, settle or adjust any such proceeding. All awards and
proceeds of condemnation in excess of $500,000 are hereby assigned to
Beneficiary, and Grantor, upon request by Beneficiary, agrees to make, execute
and deliver any additional assignments or documents necessary from time to time
to enable Beneficiary to collect the same. Such awards and proceeds shall be
paid or applied by Beneficiary and Grantor, in accordance with the applicable
provisions of the Credit Agreement.

(d) Nothing herein shall relieve Grantor of its duty to repair, restore, rebuild
or replace the Property following damage or destruction or partial condemnation
if no or inadequate insurance proceeds or condemnation awards are available to
defray the cost of repair, restoration, rebuilding or replacement.

(e) Nothing in this Section 2.8 shall be deemed to limit in any respect the
obligations of the Grantor under any applicable provision of the Credit
Agreement or Other Collateral Documents. In the event of any conflict between
the terms of this Section 2.8 and the terms of the Credit Agreement, the term of
the Credit Agreement shall apply.

2.9. Required Notices. Grantor shall notify Beneficiary within five (5) days of:
(a) receipt of any notice from any governmental or quasi-governmental authority
relating to the structure, use or

 

Page 8



--------------------------------------------------------------------------------

occupancy of the Property or alleging a violation of any Legal Requirement;
(b) a substantial change in the occupancy or use of all or any part of the
Property; (c) receipt of any default notice from the holder of any lien or
security interest in all or any part of the Property; (d) commencement of any
litigation that could have a Material Adverse Effect; (e) a pending or
threatened condemnation of all or any part of the Property; (f) a fire or other
casualty causing damage in excess of $10,000 to all or any part of the Property;
(g) receipt of any notice with regard to any Release of Hazardous Substances (as
such terms are defined below) or any other environmental matter which could have
a Material Adverse Effect; (h) receipt of any request for information, demand
letter or notification of potential liability from any entity relating to
potential responsibility for investigation or clean-up of Hazardous Substances
on the Property or at any other site owned or operated by Grantor; (i) receipt
of any notice from any tenant of all or any part of the Property alleging a
default, failure to perform or any right to terminate its lease or to set-off
rents; or (j) receipt of any notice of the imposition of, or of threatened or
actual execution on, any lien on or security interest in all or any part of the
Property.

3. SECURITY AGREEMENT; FIXTURE FILING. Grantor, as debtor, grants to
Beneficiary, as secured party, as further security for the Secured Amount, a
security interest in the Service Equipment, fixtures, Leases, Rents, Contracts
and the Proceeds. This Deed of Trust shall constitute a “fixture filing” for
purposes of Article 9 of the Code, and is to be filed in the applicable real
property records. Grantor is the record owner of the Property. Grantor is a
Delaware corporation. Grantor’s organizational identification number is 2278238.
Grantor’s address is stated in the introductory paragraph of this Deed of Trust.

4. ASSIGNMENT OF LEASES.

4.1. Grantor hereby absolutely, presently and unconditionally conveys, transfers
and assigns to Beneficiary all of Grantor’s right, title and interest, now
existing or hereafter arising, in and to the Leases and Rents. Notwithstanding
that this assignment is effective immediately, so long as no Event of Default
exists, Grantor shall have the privilege under a revocable license granted
hereby to operate and manage the Property and to collect, as they become due,
but not prior to accrual, the Rents. Grantor shall receive and hold such Rents
in trust as a fund to be applied, and Grantor hereby covenants and agrees that
such Rents shall be so applied, first to the operation, maintenance and repair
of the Property and the payment of interest, principal and other sums becoming
due under the Liabilities, before retaining and/or disbursing any part of the
Rents for any other purpose. The license herein granted to Grantor shall
automatically, without notice or any other action by Beneficiary, terminate upon
the occurrence of an Event of Default, and all Rents subsequently collected or
received by Grantor shall be held in trust by Grantor for the sole and exclusive
benefit of Beneficiary. Nothing contained in this Section 4.1, and no collection
by Beneficiary of Rents, shall be construed as imposing on Beneficiary any of
the obligations of the lessor under the Leases.

4.2. Grantor shall timely perform all of its obligations under the Leases.
Grantor represents and warrants that: (a) Grantor has title to and full right to
assign presently, absolutely and unconditionally the Leases and Rents; (b) no
other assignment of any interest in any of the Leases or Rents has been made;
(c) there are no leases or agreements to lease all or any portion of the
Property now in effect except the Leases, true and complete copies of which have
been furnished to Beneficiary, and no written or oral modifications have been
made thereto; (d) there is no existing default by Grantor or by any tenant under
any of the Leases, nor has any event occurred which due to the passage of time,
the giving or failure to give notice, or both, would constitute a default under
any of the Leases and, to the best of Grantor’s knowledge, no tenant has any
defenses, set-offs or counterclaims against Grantor;

 

Page 9



--------------------------------------------------------------------------------

(e) the Leases are in full force and effect; and (f) Grantor has not accepted
Rent under any Lease more than thirty (30) days in advance of its accrual, and
payment thereof has not otherwise been forgiven, discounted or compromised.

5. DECLARATION OF NO OFFSET. Grantor represents to Beneficiary that Grantor has
no knowledge of any offsets, counterclaims or defenses to the Liabilities either
at law or in equity. Grantor shall, within ten (10) days after written request,
furnish to Beneficiary or Beneficiary’s designee a written statement in form
reasonably satisfactory to Beneficiary stating the amount due under the
Liabilities and whether, to Grantor’s knowledge, there are offsets or defenses
against the same, and if so, the nature and extent thereof.

6. ENVIRONMENTAL MATTERS.

6.1. Definitions. As used herein, “Environmental Laws” shall mean all applicable
existing or future federal, state and local statutes, ordinances, regulations,
rules, executive orders, standards and requirements, including the requirements
imposed by common law, concerning or relating to industrial hygiene and the
protection of health and the environment including but not limited to: (a) those
relating to the generation, manufacture, storage, transportation, disposal,
release, emission or discharge of Hazardous Substances (as hereinafter defined);
(b) those in connection with the construction, fuel supply, power generation and
transmission, waste disposal or any other operations or processes relating to
the Property; and (c) those relating to the atmosphere, soil, surface and ground
water, wetlands, stream sediments and vegetation on, under, in or about the
Property. Any terms mentioned herein which are defined in any Environmental Law
shall have the meanings ascribed to such terms in said laws; provided, however,
that if any of such laws are amended so as to broaden any term defined therein,
such broader meaning shall apply subsequent to the effective date of such
amendment.

6.2. Representations, Warranties and Covenants. Except as disclosed in that
certain Phase I Environmental Site Assessment Update dated February 18, 2003,
prepared by URS Corporation (a copy of which has been provided by Grantor to
Beneficiary), Grantor represents, warrants, covenants and agrees as follows:

(a) To Grantor’s knowledge, neither Grantor nor the Property or any occupant
thereof is in material violation of or subject to any existing, pending or
threatened investigation or inquiry by any governmental authority pertaining to
any Environmental Law. Grantor shall not cause or permit the Property to be in
violation in any material respect of, or do anything which would subject the
Property to any remedial obligations under, any Environmental Law, and shall
promptly notify Beneficiary in writing of any existing, pending or threatened
investigation or inquiry of which Grantor has knowledge by any governmental
authority in connection with any Environmental Law. In addition, Grantor shall
provide Beneficiary with copies of any and all material written communications
with any governmental authority in connection with any violation of any
Environmental Law, concurrently with Grantor’s giving or promptly after
Grantor’s receiving of same.

(b) To Grantor’s knowledge, no material release, spill, discharge, leak,
disposal or emission (individually a “Release” and collectively, “Releases”) of
a Hazardous Material (as defined in the Credit Agreement), including gasoline,
petroleum products, explosives, toxic substances, solid wastes and radioactive
materials in any material amount (collectively, “Hazardous Substances”) has
occurred, nor are there any visible signs of, any Release(s) at, upon, under or
within the Property. During the term

 

Page 10



--------------------------------------------------------------------------------

of this Deed of Trust, to the extent required by any Environmental Laws, Grantor
shall remove or remediate any Release at the Property promptly upon discovery at
its sole cost and expense.

(c) To Grantor’s knowledge, the Property has never been used by the previous
owners and/or operators nor has it or will it be used by Grantor during the term
of this Deed of Trust to refine, produce, store, handle, transfer, process,
transport, generate, manufacture, heat, treat, recycle or dispose of Hazardous
Substances, except for such quantities as are handled in accordance with
applicable manufacturers’ instructions and Environmental Laws and in proper
storage containers as are necessary for the operation of the commercial business
of Grantor or its tenants (“Permitted Substances”).

(d) The Property: (i) is being and has been operated by Grantor in material
compliance in all material respects with all Environmental Laws, and all permits
required thereunder have been obtained and complied with in all material
respects; and (ii) does not have any Hazardous Substances present excepting
Permitted Substances.

(e) Grantor will, and will cause its tenants to, operate the Property in
compliance with all Environmental Laws and, other than Permitted Substances,
will not place or permit to be placed any Hazardous Substances on the Property.

(f) During Grantor’s period of ownership of the Real Estate, and to Grantor’s
knowledge prior thereto, no lien has been attached to or threatened to be
imposed upon the Property, and, to Grantor’s knowledge, there is no basis for
the imposition of any such lien based on any governmental action under
Environmental Laws. In the event that any environmental lien is filed against
the Property, Grantor shall, within thirty (30) days from the date that Grantor
is given notice of such lien (or within such shorter period of time as is
appropriate in the event that steps have commenced to have the Property sold),
either: (i) pay the claim and remove the lien from the Property; or (ii) furnish
a cash deposit, bond or other security reasonably satisfactory in form and
substance to Beneficiary in an amount sufficient to discharge the claim out of
which the lien arises.

6.3. Right to Inspect and Cure. To the extent provided in the Tranche A Security
Agreement, Beneficiary shall have the right to conduct or have conducted by its
agents or contractors such environmental inspections, audits and tests as
Beneficiary shall deem necessary or advisable from time to time at the sole cost
and expense of Grantor.

Nothing in this Article 6 shall be deemed to limit in any respect the
obligations of the Grantor under any applicable provision of the Tranche A
Security Agreement.

7. INTENTIONALLY DELETED

8. REMEDIES. If an Event of Default (as defined in the Credit Agreement) shall
have occurred, Beneficiary may take any of the following actions:

8.1. Acceleration. Beneficiary may exercise all rights and remedies under the
Credit Agreement.

8.2. Possession. Beneficiary may enter upon and take possession of the Property,
with or without legal action, lease the Property, collect therefrom all rentals
and, after deducting all out-of-pocket costs of collection and administration
expense, apply the net rentals to any one or more of the following items in such
manner and in such order of priority as Beneficiary, in Beneficiary’s sole
discretion, may

 

Page 11



--------------------------------------------------------------------------------

elect: the payment of any sums due under any prior lien, taxes, water and sewer
rents, charges and claims, insurance premiums and all other carrying charges, to
the maintenance, repair or restoration of the Property, or on account of the
Liabilities. Beneficiary is given full authority to do any act which Grantor
could do in connection with the management and operation of the Property. This
covenant is effective either with or without any action brought to foreclose
this Deed of Trust and without applying for a receiver of such rents. In
addition to the foregoing, upon the occurrence of an Event of Default, Grantor
shall pay monthly in advance to Beneficiary or to any receiver appointed to
collect said rents the fair and reasonable rental value for Grantor’s use and
occupation of the Property, and upon default in any such payment Grantor shall
vacate and surrender the possession of the Property to Beneficiary or to such
receiver. If Grantor does not vacate and surrender the Property then Grantor may
be evicted by summary proceedings.

8.3. Foreclosure. Beneficiary may institute any one or more actions of
foreclosure against all or any part of the Property, or take such other action
at law, equity or by contract for the enforcement of this Deed of Trust and
realization on the security herein or elsewhere provided for, as the law may
allow, and may proceed therein to final judgment and execution for the entire
unpaid balance of the Liabilities. The unpaid balance of any judgment shall bear
interest at the greater of (a) the statutory rate provided for judgments, or
(b) the rate borne by the Tranche A Loans. Without limiting the foregoing,
Beneficiary may cause the foreclosure of this Deed of Trust and exercise its
rights as a secured party for all or any portion of the Liabilities which are
then due and payable, subject to the continuing lien of this Deed of Trust for
the balance not then due and payable. In case of any sale of the Property by
judicial proceedings, the Property may be sold in one parcel or in such parcels,
manner or order as Beneficiary in its sole discretion may elect. Grantor, for
itself and anyone claiming by, through or under it, hereby agrees that
Beneficiary shall in no manner, in law or in equity, be limited, except as
herein provided, in the exercise of its rights in the Property or in any other
security hereunder or otherwise appertaining to the Liabilities or any other
obligation secured by this Deed of Trust, whether by any statute, rule or
precedent which may otherwise require said security to be marshalled in any
manner and Grantor, for itself and others as aforesaid, hereby expressly waives
and releases any right to or benefit thereof. The failure to make any tenant a
defendant to a foreclosure proceeding shall not be asserted by Grantor as a
defense in any proceeding instituted by Beneficiary to collect the Liabilities
or any deficiency remaining unpaid after the foreclosure sale of the Property.

8.4. Appointment of Receiver. Upon the occurrence of an Event of Default,
Beneficiary, as a matter of right and without regard to the then value of the
Property or the adequacy of any security for the Liabilities, shall have the
right to apply to any court having jurisdiction to appoint a receiver or
receivers for the Property, and Grantor hereby irrevocably consents to such
appointment. Any such receiver or receivers shall have all the usual powers and
duties of receivers in like or similar cases and all the powers and duties of
Beneficiary in case of entry as provided herein. Grantor agrees to promptly
deliver to any such receiver all Leases, Rents, Contracts, documents, financial
data and other information requested by such receiver in connection with the
Property and, without limiting the foregoing, Grantor hereby authorizes
Beneficiary to deliver to any such receiver any or all of the Leases, Rents,
Contracts, documents, data and information in Beneficiary’s possession relating
to the Property.

8.5. Rights as a Secured Party. Beneficiary shall have, in addition to other
rights and remedies available at law or in equity, the rights and remedies of a
secured party under the Code. Beneficiary may elect to foreclose such of the
Property as then comprise fixtures pursuant either to the law applicable to
foreclosure of an interest in real estate or to that applicable to personal
property under

 

Page 12



--------------------------------------------------------------------------------

the Code. To the extent permitted by law, Grantor waives the right to any stay
of execution and the benefit of all exemption laws now or hereafter in effect.

8.6. Excess Monies. Beneficiary may apply on account of the Liabilities any
unexpended monies still retained by Beneficiary that were paid by Grantor to
Beneficiary: (a) for the payment of, or as security for the payment of taxes,
assessments or other governmental charges, insurance premiums, or any other
charges; or (b) to secure the performance of some act by Grantor.

8.7. Other Remedies. Beneficiary shall have the right, from time to time, to
bring an appropriate action to recover any sums required to be paid by Grantor
under the terms of this Deed of Trust, as they become due, without regard to
whether or not any other Liabilities shall be due, and without prejudice to the
right of Beneficiary or Trustee thereafter to bring an action of foreclosure, or
any other action, for any default by Grantor existing at the time the earlier
action was commenced. In addition, Beneficiary shall have the right to set-off
all or any part of any amount due by Grantor to Beneficiary under any of the
Liabilities, against any indebtedness, liabilities or obligations owing by
Beneficiary in any capacity to Grantor, including any obligation to disburse to
Grantor any funds or other property on deposit with or otherwise in the
possession, control or custody of Beneficiary.

8.8. Attorney-In-Fact. Grantor hereby constitutes Beneficiary its
attorney-in-fact with full power of substitution to take possession of the
Property upon any Event of Default and, as Beneficiary in its sole discretion
deems necessary or proper, to execute and deliver all instruments required by
Beneficiary to accomplish the disposition of the Property; this power of
attorney is a power coupled with an interest and is irrevocable while any of the
Liabilities are outstanding.

8.9. Waiver. Grantor waives, to the extent permitted by law, (a) the benefit of
all laws now existing or that may hereafter be enacted providing for any
appraisement before sale of any portion of the Property, (b) all rights of
reinstatement, redemption, valuation, appraisement, homestead, moratorium,
exemption, extension, stay of execution, notice of election to mature or declare
due the whole of the Liabilities in the event of foreclosure of the liens hereby
created, (c) all rights and remedies which Grantor may have or be able to assert
by reason of the laws of the State of Missouri pertaining to the rights and
remedies of sureties, and (d) any rights, legal or equitable, to require
marshaling of assets or to require foreclosure sales in a particular order.
Without limiting the generality of the preceding sentence, Grantor, on its own
behalf and on behalf of each and every person acquiring any interest in or title
to the Property subsequent to the date of this Deed of Trust, hereby irrevocably
waives, to the extent permitted by law, any and all rights of reinstatement or
redemption from sale or from or under any order, judgment or decree of
foreclosure of this Deed of Trust or under any sale pursuant to any statute
order decree or judgment of any court. Grantor, for itself and for all persons
hereafter claiming through or under it or who may at any time hereafter become
holders of liens junior to the lien of this Deed of Trust, hereby expressly
waives and releases all rights to direct the order in which any of the Property
shall be sold in the event of any sale or sales pursuant hereto and to have any
of the Property and/or any other property now or hereafter constituting security
for any of the indebtedness secured hereby marshaled upon any foreclosure of
this Deed of Trust or of any other security for any of said indebtedness.
Beneficiary shall have the right to determine the order in which any or all of
the Property shall be subjected to the remedies provided herein. Beneficiary
shall have the right to determine the order in which any or all portions of the
Liabilities are satisfied from the proceeds realized upon the exercise of the
remedies provided herein, in accordance with the applicable provisions of the
Tranche A Security Agreement.

 

Page 13



--------------------------------------------------------------------------------

8.10. No Liability on Beneficiary. Notwithstanding anything contained in this
Deed of Trust, Beneficiary shall not be obligated to perform or discharge, and
does not undertake to perform or discharge, any obligation, duty or liability of
Grantor, whether under this Deed of Trust, under any of the Leases, under any
Contract or under any other Property, and Grantor shall and does hereby agree to
indemnify against and hold Beneficiary harmless of and from: any and all
liabilities, losses or damages which Beneficiary may incur or pay under or with
respect to any of the Property or under or by reason of its exercise of rights
hereunder; and any and all claims and demands whatsoever which may be asserted
against it by reason of any alleged obligations or undertakings on its part to
perform or discharge any of the terms, covenants or agreements contained in any
of the Property or in any of the contracts, documents or instruments evidencing
or creating any of the Property. Beneficiary shall not have responsibility for
the control, care, management or repair of the Property or be responsible or
liable for any negligence in the management, operation, upkeep, repair or
control of the Property resulting in loss, injury or death to any tenant,
licensee, employee, stranger or other person. No liability shall be enforced or
asserted against Beneficiary in its exercise of the powers herein granted to it,
and Grantor expressly waives and releases any such liability. Should Beneficiary
incur any such liability, loss or damage under any of the Leases or under or by
reason hereof, or in the defense of any claims or demands, Grantor agrees to
reimburse Beneficiary within ten (10) days after demand for the full amount
thereof, including costs, expenses and reasonable attorneys’ fees.
Notwithstanding the foregoing, Beneficiary shall not be released of liability
nor entitled to be indemnified by Grantor for any liability, loss or damage to
the extent arising from any act or omission of Beneficiary after Beneficiary
takes physical possession of the Property or becomes owner of the Property.

9. MISCELLANEOUS.

9.1. Notices. All notices and communications under this Deed of Trust shall be
in writing and shall be given by either (a) hand-delivery, (b) first class mail
(postage prepaid), or (c) reliable overnight commercial courier (charges
prepaid), to the addresses listed in the preamble of this Deed of Trust. Notice
shall be deemed to have been given and received: (a) if by hand delivery, upon
delivery; (b) if by mail, three (3) business days after the date first deposited
in the United States mail; and (c) if by overnight courier, on the date
scheduled for delivery. A party may change its address by giving written notice
to the other party as specified herein.

9.2. No Property Manager Lien. Any property management agreement for or relating
to all or any part of the Property, whether now in effect or entered into
hereafter by Grantor or on behalf of Grantor, shall contain a subordination
provision whereby the property manager forever and unconditionally subordinates
to the lien of this Deed of Trust any and all mechanic’s lien rights and claims
that it or anyone claiming through or under it may have at any time pursuant to
any statute or law. Such property management agreement or a short form thereof,
including such subordination, shall, at Beneficiary’s request, be recorded with
the office of the recorder of deeds for the county in which the Property is
located. Grantor’s failure to cause any of the foregoing to occur shall
constitute an Event of Default under this Deed of Trust.

9.3. Remedies Cumulative. The rights and remedies of Beneficiary as provided in
this Deed of Trust, in the Credit Agreement or in any Other Document shall be
cumulative and concurrent, may be pursued separately, successively or together,
may be exercised as often as occasion therefor shall arise, and shall be in
addition to any other rights or remedies conferred upon Beneficiary at law or in
equity. The failure, at any one or more times, of Beneficiary to assert the
right to declare the Liabilities due, grant any extension of time for payment of
the Liabilities, take other or additional security for the

 

Page 14



--------------------------------------------------------------------------------

payment thereof, release any security, change any of the terms of the Credit
Agreement or any of the Other Documents, or waive or fail to exercise any right
or remedy under the Credit Agreement or any Other Document shall not in any way
affect this Deed of Trust or the rights of Beneficiary.

9.4. No Implied Waiver. Beneficiary shall not be deemed to have modified or
waived any of its rights or remedies hereunder unless such modification or
waiver is in writing and signed by Beneficiary, and then only to the extent
specifically set forth therein. A waiver in one event shall not be construed as
continuing or as a waiver of or bar to such right or remedy on a subsequent
event.

9.5. Partial Invalidity. The invalidity or unenforceability of any one or more
provisions of this Deed of Trust shall not render any other provision invalid or
unenforceable. In lieu of any invalid or unenforceable provision, there shall be
added automatically a valid and enforceable provision as similar in terms to
such invalid or unenforceable provision as may be possible.

9.6. Binding Effect. The covenants, conditions, waivers, releases and agreements
contained in this Deed of Trust shall bind, and the benefits thereof shall inure
to, the parties hereto and their respective heirs, executors, administrators,
successors and assigns and are intended and shall be held to be real covenants
running with the land; provided, however, that, except in connection with a
transfer expressly permitted by the Credit Agreement or consented to in writing
by Beneficiary, this Deed of Trust cannot be assigned by Grantor without the
prior written consent of Beneficiary, and any such assignment or attempted
assignment by Grantor shall be void and of no effect with respect to
Beneficiary.

9.7. Modifications. This Deed of Trust may not be supplemented, extended,
modified or terminated except by an agreement in writing signed by the party
against whom enforcement of any waiver, change, modification or discharge is
sought. Beneficiary may release, regardless of consideration, any part of the
Property without, as to the remainder, in any way impairing, affecting,
subordinating or releasing the lien or security interests evidenced by this Deed
of Trust, the Credit Agreement or the Other Documents or affecting the
obligations of Grantor or any other party to pay the Liabilities or perform and
discharge the Liabilities.

9.8. Governing Law. This Deed of Trust shall be governed, construed, interpreted
and enforced in accordance with the laws of the State of New York, without
regard to principles of conflicts of law, except as to matters relating to the
creation, perfection and enforcement of the liens on and security interests in
the Property (including, without limitation, requests for injunctive relief or
appointment of a receiver) which shall be governed by the laws of the state
where the Property is located.

9.9. Non-Merger. In the event Beneficiary shall acquire title to the Property by
conveyance from Grantor or as a result of foreclosure, this Deed of Trust shall
not merge in the fee estate of the Property but shall remain and continue as an
existing and enforceable lien for the Liabilities secured hereby until the same
shall be released of record by Beneficiary in writing.

9.10. Tax Identification Number. Grantor hereby represents and warrants to
Beneficiary that Grantor’s Federal Tax Identification Number is 86-0699193.

 

Page 15



--------------------------------------------------------------------------------

10. STATE SPECIFIC PROVISIONS

10.1. Principles of Construction. In the event of any inconsistencies between
the terms and conditions of this Article and the other terms and conditions of
this Deed of Trust, the terms and conditions of this Article shall control and
be binding.

10.2. Further Remedies of Beneficiary. Beneficiary may proceed as if all of the
Property were real property, or Beneficiary may elect to treat any of the
Property which consists of a right in action or which is property that can be
severed from the Real Property and the improvements thereon without causing
structural damage thereto as if the same were personal property and dispose of
the same in accordance with the terms hereof, separate and apart from the sale
of real property, the remainder of the Property being treated as real property.
Beneficiary may cause any such sale or other disposition to be conducted
immediately, or Beneficiary may delay any such sale or other disposition for
such period of time as Beneficiary deems to be in its best interest. Should
Beneficiary desire that more than one such sale or other disposition be
conducted, Beneficiary may, at its option, cause the same to be conducted
simultaneously or successively on the same day, or at such different days or
times and in such order as Beneficiary may deem to be in its best interest.
Should Beneficiary request and direct the Trustee to sell the Property or any
part thereof which is real property or which Beneficiary has elected to treat as
real property, upon such election, Trustee may proceed to foreclose this Deed of
Trust in respect of said real property in the following manner. The Trustee at
the request of the Beneficiary shall proceed to take possession and to sell any
of the Property (in one or more parcels), in whole or in parcels, at public
venue, to the highest bidder, for cash, at a front door (to be designated by
Trustee) of the building then appointed for holding the foreclosure sale by, the
Circuit Court of the County in which the Real Estate is located, first giving
notice of such sale in the manner prescribed by statute; and upon such sale
shall execute and deliver a deed of conveyance of the property sold (subject to
the Permitted Exceptions) to the purchaser or purchasers thereof. The Trustee
shall receive the proceeds of said sale out of which the Trustee shall pay
(A) the costs and expenses of executing this trust, including lawful
compensation to the Trustee for its services as provided by statute, and a
reasonable attorney’s fee, which shall be immediately due upon first publication
of sale as aforesaid; (B) to the Beneficiary, upon the usual vouchers therefor,
any of the Liabilities including money advanced for ground rents, maintenance,
abstracts, title reports, judgments upon statutory lien claims and any other
advances hereunder and interest thereon at the rate borne by the Tranche A
Loans; (C) the balance of such proceeds, if any, shall be paid as required by
law. The purchaser at any foreclosure sale shall not be obligated to look at the
application of the proceeds thereof. If the Beneficiary should become the
purchaser, it shall be entitled to credit any of the unpaid balance of the
Liabilities against the amount of the purchase price. The Trustee covenants
faithfully to perform the Trust herein created. Trustee may postpone the sale of
all or any portion of the Property by public announcement at such time and place
of sale (or by any other means permitted by law) and from time to time
thereafter may postpone such sale by public announcement (or by any other means
permitted by law). Beneficiary may foreclose or otherwise realize upon, and
Trustee may sell, one parcel or any other part or parts of the Property, on one
or more occasions, without releasing this Deed of Trust, or precluding the
further foreclosure or other realization hereunder of any other parcels or other
parts of the Property not so foreclosed or realized upon. Beneficiary or any
assignee hereof shall have the right to bid at and become purchaser at any
foreclosure sale, applying against the purchase price all or a part of any
Liabilities then due and owing. Prior to electing to foreclose this Deed of
Trust, Beneficiary may cause an environmental assessment of the Property to be
made and in furtherance thereof, may enter the Property by and through its
agents and grant permission to independent

 

Page 16



--------------------------------------------------------------------------------

contractors to enter the Property for assessment purposes. Any expenses incurred
in so doing shall be deemed expenses described in clause (B) above.

10.3. Further Waiver by Borrower. Grantor hereby expressly waives any right
which Grantor may have to direct the order in which any of the Property shall be
sold in the event of any sale or sales pursuant hereto.

10.4. Lease of Property. The Trustee hereby lets the Property to the Grantor
until a sale is held under the foregoing provisions therefor, or until an Event
of Default shall occur, upon the following terms and conditions, to wit: The
Grantor and all persons or entities claiming or possessing any of the Property
by, through, or under the Grantor shall pay rent therefor, during said term at
the rate of one cent ($.01) per month, payable monthly upon demand, and shall
surrender immediate peaceable possession of the Property (and any and every part
thereof) sold under the provisions of this Deed of Trust to the purchaser
thereof under such sale, without notice or demand therefor, and shall and will
at once, without notice, surrender up possession of the Property and every part
thereof in the event Beneficiary shall take charge and enter as hereinbefore
provided.

10.5. Duties and Substitution of Trustee. Grantor agrees that: (a) the duties
and obligations of Trustee shall be determined solely by the express provisions
of this Deed of Trust and the Trustee shall not be liable except for the
performance of such duties and obligations as are specifically set forth herein,
and no implied covenants or obligations shall be imposed upon Trustee; (b) no
provision of this Deed of Trust shall require Trustee to expend or risk its own
funds, or otherwise incur any financial obligation in the performance of any of
its duties hereunder, or in the exercise of any of its rights or powers, if it
shall have grounds for believing that the repayment of such funds or adequate
indemnity against such risk or liability is not assured to it; (c) Trustee may
consult with counsel of its own choosing and the advice of such counsel shall be
full and complete authorization and protection in respect of any action taken or
suffered by it hereunder in good faith and in reliance thereon; and (d) Trustee
shall not be liable for any action taken by it in good faith and reasonably
believed by it to be authorized or within the discretion or rights or powers
conferred upon it by this Deed of Trust. Trustee hereby agrees with Beneficiary
that Trustee will act for a nominal consideration in routine matters (e.g.,
execution of partial release of security, extension agreements, modification
agreements or satisfactions) with respect to this Deed of Trust. In the event of
foreclosure, Trustee will serve for a Trustee’s commission in an amount to be
agreed upon and mutually satisfactory to Trustee and to Beneficiary. If
Beneficiary determines that there shall be a substitute Trustee for any reason,
Trustee will supply a recordable resignation at the request of Beneficiary. The
Beneficiary may remove the Trustee at any time or from time to time, with or
without cause, and appoint a successor Trustee, and upon such appointment, all
powers, rights, duties and authority of the Trustee, as aforesaid, shall
thereupon become vested in such successor. Such substitute Trustee shall be
appointed by written instrument duly recorded in the county or counties where
the Real Estate is located, which appointment may be executed by any authorized
agent of the Beneficiary or in any other manner permitted by applicable law. It
is agreed that Trustee shall not be disqualified from acting as Trustee
hereunder or from performing any of the duties of the Trustee, or from
exercising the rights, powers and remedies herein granted, by reason of the fact
that Trustee is an attorney, agent, officer, employee or stockholder of
Beneficiary or is otherwise affiliated with Beneficiary in any respect. Upon any
trustee’s sale, Trustee shall execute and deliver a deed or deeds of conveyance
of the Property sold to the purchasers thereof, and any statement or recital or
fact in such deed shall be prima facie evidence of the truth of such statement
or recital, and Trustee shall pay the proceeds thereof in accordance with the
terms hereof. The Beneficiary shall have the right and power successively to
remove the above named Trustee or any successor Trustee and to appoint by
writing

 

Page 17



--------------------------------------------------------------------------------

(acknowledged and recorded) a successor to such Trustee, which successor shall
succeed to the title and to all of the rights and powers of the original
Trustee.

10.6. Further Provision Regarding Insurance. Unless Grantor provides evidence of
the insurance coverage required hereunder, Beneficiary may, upon three (3)
business days prior notice, purchase insurance at Grantor’s expense to protect
Beneficiary’s interest in the Property. This insurance, may, but need not
protect Grantor’s interests. The coverage that Beneficiary purchases may not pay
any claim that Grantor makes or any claim that is made against Grantor in
connection with the Property. Grantor may later cancel any insurance purchased
by Beneficiary, but only after providing evidence that Grantor has obtained
insurance as required by this Deed of Trust. If Beneficiary purchases insurance
for the Property, Grantor will be responsible for the costs of insurance,
including the insurance premium, interest and any other charges Beneficiary may
impose in connection with the placement of insurance. The costs of the insurance
may be added to Grantor’s total outstanding balance or obligation. The costs of
the insurance may be more than the cost of insurance Grantor may be able to
obtain on its own.

[Continued on following page]

 

Page 18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Grantor, intending to be legally bound, has duly executed
and delivered this Deed of Trust as of the day and year first above written.

 

GRANTOR: WINCUP HOLDINGS, INC. By:   /s/ Michael T. Kennedy   Name:   Michael T.
Kennedy   Title:   President and CEO

[Corporate Seal]                        



--------------------------------------------------------------------------------

COMMONWEALTH OF PENNSYLVANIA    )       )    SS. COUNTY OF DELAWARE    )   

On this 1st day of December 2005, before me, a Notary Public in and for said
State, personally appeared Michael T. Kennedy to me personally known, who, being
by me duly sworn, did say that he/she is the President and CEO of WINCUP
HOLDINGS, INC., a Delaware corporation and that the seal affixed to the
foregoing instrument is the corporate seal of said corporation and that said
instrument was signed and sealed on behalf of said corporation by authority of
its board of directors, and he/she acknowledged said instrument to be the free
act and deed of said corporation.

IN WITNESS WHEREOF, I have hereunto set my hand and affixed my official seal on
the day and year first above written, in the County and State aforesaid.

 

/s/ Susan E. Dear Notary Public

 

[Seal]

My Commission Expires: January 8, 2009 Notarial Seal Susan E. Dear, Notary
Public Bethel Twp., Delaware County My commission expires January 8, 2009



--------------------------------------------------------------------------------

SCHEDULE A

Legal Description

That certain real property located at 313 East Fifteenth Street, in the City of
Higginsville, County of Lafayette, State of Missouri 64037, more particularly
described as follows:

Part of the Northeast Quarter of the Northwest Quarter and a part of the
Northwest Quarter of the Northeast Quarter of Section Six (6), Township
forty-nine (49) North of the Base line, Range twenty-five (25) West of the Fifth
Principal Meridian, in the city of Higginsville, Layfayette County, Missouri,
described as follows:

Beginning at a point Five Hundred Eighty-two (582.0) feet North 88 degrees 57
minutes East and Twenty-five (25.0) feet South 0 degrees 20 minutes 57 seconds
West of the one-sixteenth (1/16) Section corner North of the Northwest Quarter
of said Section Six (6), running thence North 88 degrees, 57 minutes East, Four
Hundred Fifteen (415.00) feet, along the Southerly right of way line of Missouri
State Highway designated Route “AA” to the P.C. of a 3 degrees, 2 minutes 51
seconds curve to the right, having a central angle of 11 degrees, 27 minutes and
a length of Three Hundred Seventy-five and seven tenths (375.7) feet to the P.T.
of said curve,

Thence continuing along said Route “AA” right of way South 79 degrees 35 minutes
East, Five Hundred Eleven and thirty-three hundredths (511.33) feet to a point,

Thence South 15 degrees 17 minutes 27 seconds West, Two Hundred Thirty-one and
Four-tenths (231.4) feet to a point on the Northerly right of way line of the
Illinois Central-Gulf Railroad,

Thence with the said railroad right of way line South 63 degrees 5 minutes 52
seconds West, Five Hundred Six and seventy-five hundredths (506.75) feet to the
P.C. of a 2 degrees 55 minutes 24 seconds curve having a central angle of 18
degrees and a radius of One Thousand Nine Hundred Sixty (1960.0) feet and
continuing along said curve a distance of Four Hundred Eighty and seventeen
hundredths (480.17) feet to a point,

Thence North 32 degrees 33 minutes 8 seconds West, Two Hundred Thirty-two
(232.0) feet to a point,

Thence North 35 degrees 00 minutes West, Three Hundred Ninety-one (391.0) feet
to a point,

Thence North 8 degrees 00 minutes East, One Hundred Fifty (150.0) feet to a
point,

Thence North 84 degrees 09 minutes 41 seconds West, Fifty-two and three tenths
(52.3) feet to a point,

Thence North 0 degrees 20 minutes 57 seconds East, One Hundred Sixty-two and
Sixty-five hundredths (162.65) feet to the point of beginning.

Excepting therefrom that part conveyed to Immanual Lutheran Church,
Higginsville, Missouri, by Deed, recorded in Book 576, Page 941,

Excepting therefrom that part conveyed to the city of Higginsville, by Deeds,
recorded in Book 577, Page 655 and in Book 577, Page 1081.